Exhibit 10.6

FOX CHASE BANK

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT (“Agreement”) is hereby entered into as of October 1, 2006, by
and between FOX CHASE BANK (the “Bank”), a federally chartered savings bank,
RICHARD FUCHS (“Executive”) and FOX CHASE BANCORP, INC. (the “Company”), a
federally-chartered corporation and the holding company of the Bank, as
guarantor.

WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
change in control of the Bank or the Bank for the period provided for in this
Agreement; and

WHEREAS, Executive and the Bank desire to enter into an agreement setting forth
the terms and conditions of payments due to Executive in the event of a change
in control and the related rights and obligations of each of the parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

1. TERM OF AGREEMENT.

(a) The term of this Agreement shall be (i) the initial term of this Agreement,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the second anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.

(b) On each anniversary date thereafter, the Board of Directors of the Bank (the
“Board of Directors”) may extend the term of this Agreement for an additional
one (1) year period beyond the then effective expiration date: provided that
Executive shall not have given at least sixty (60) days’ written notice of his
desire that the term not be extended.

(c) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.

2. TERMINATION OF EMPLOYMENT AFTER A CHANGE IN CONTROL.

(a) Upon the occurrence of a Change in Control followed at any time during the
term of this Agreement by (i) the termination of Executive’s employment by the
Bank, other than for Cause (as defined in Section 3 below), or (ii) the
Executive’s termination of employment for “Good Reason” (as defined in Section 3
below), Executive shall be entitled to receive the following:

 

  (A) continuation of Executive’s base salary for a period of twenty
(24) months.



--------------------------------------------------------------------------------

  (B) continuation of health (including medical and dental) and life insurance
coverage for a period of three (3) months upon terms no less favorable than the
terms upon which such coverage was provided to Executive prior to Executive’s
termination of employment. In the event that the Bank is unable to provide such
coverage by reason of Executive no longer being an employee, the Bank shall
provide Executive with comparable coverage on an individual policy basis.

 

  (C) For purposes of this Agreement, “base salary” shall mean:

 

  (i) for salaried employees, the employee’s annual base salary at the rate in
effect on his or her termination date or, if greater, the rate in effect on the
date immediately preceding the Change in Control.

 

  (ii) for employees whose compensation is determined in whole or in part on the
basis of commission income, the employee’s base salary at termination (or, if
greater, the base salary on date immediately preceding the effective date of the
Change in Control), if any, plus the commissions earned by the employee in the
twelve (12) full calendar months preceding his or her termination date (or, if
greater, the commissions earned in the twelve (12) full calendar months
immediately preceding the effective date of the Change in Control).

 

  (iii) hourly employees, the employee’s total hourly wages for the twelve
(12) full calendar months preceding his or her termination date or, if greater,
the twelve (12) full calendar months preceding the effective date of the Change
in Control.

3. DEFINITIONS; SPECIAL LIMITATIONS.

(a) For purposes of this Agreement, the following definitions shall apply:

 

  (A) “Change in Control” means the occurrence of one of the following events:

 

  i. Merger: The Bank or the Company merges into or consolidates with another
entity, or merges another entity into the Bank or the Company, and as a result
less than a majority of the combined voting power of the resulting entity
immediately after the merger or consolidation is held by persons who were
shareholders of the Bank or the Company immediately before the merger or
consolidation;

 

  ii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Boards of Directors of the Bank or the Company at
the beginning of the two-year period cease for any reason (other than as
required by the Order to Cease and Desist dated June 6, 2005 entered into by the
Bank with the Office of Thrift Supervision) to constitute at least a majority of
the Boards of Directors of the Bank or the Company; provided, however, that for
purposes of this clause (iii), each director who is first elected by the board
(or first nominated by the board for election by the members) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or

 

2



--------------------------------------------------------------------------------

  iii. Acquisition of Significant Share Ownership: There is filed, or required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner(s) of 20% or more of a class
of the Bank’s or the Company’s voting securities, however this clause
(iii) shall not apply to beneficial ownership of Bank or Company voting shares
held in a fiduciary capacity by an entity of which the Bank or the Company
directly or indirectly beneficially owns 50% or more of its outstanding voting
securities; or

 

  iv. Sale of Assets: The Bank or the Company sells to a third party all or
substantially all of its assets; or

 

  v. Proxy Statement Distribution: An individual or company (other than current
management of the Company) solicits proxies from stockholders of the Company
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company; or

 

  vi. Tender Offer: A tender offer is made for 20% or more of the voting
securities of the Bank or Company then outstanding.

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

 

  (B) “Good Reason” means, unless Executive has consented in writing thereto,
the occurrence following a Change in Control, of any of the following:

 

  i. a material reduction in title, authority or responsibilities;

 

  ii. a reduction of the Executive’s base salary in effect immediately prior to
the Change in Control;

 

  iii. the relocation of the Executive’s office to a location more than 30 miles
from its location immediately prior to the Change in Control;

 

  iv. the taking of any action by the Bank or any of its affiliates or
successors that would materially adversely affect Executive’s overall
compensation and benefits package, unless such changes to the compensation and
benefits package are made on a non-discriminatory basis to all employees; or

 

3



--------------------------------------------------------------------------------

  v. failure of any successor institution to assume the obligations under this
Agreement in accordance with Section 16 of this Agreement

(b) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Cause. The term “Cause” shall mean
termination of Executive’s employment by the Bank because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), final cease and desist order, or any material breach of any
provision of this Agreement. Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause.

(c) Notwithstanding anything in this Agreement to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs or otherwise (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Internal Revenue Code of
1986, as amended, or any successor thereto, and to avoid such a result,
Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among the Termination Benefits provided by this Section 3 shall be
determined by Executive.

(d) Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines that amounts that, as of the effective date of the
Executive’s termination of employment are or may become payable to the Executive
upon termination of his employment hereunder are required to be suspended or
delayed for six (6) months in order to satisfy the requirements of Section 409A
of the Internal Revenue Code, then the Bank will so advise the Executive, and
any such payments shall be suspended and accrued for six months.

4. NOTICE OF TERMINATION.

(a) Any termination by the Bank or by Executive shall be communicated by Notice
of Termination to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in detail the facts and circumstances claimed to provide a basis for termination
of Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).

 

4



--------------------------------------------------------------------------------

5. NON-COMPETE; NON-SOLICITATION.

(a) During the period commencing on the effective date of Executive’s
termination of employment (i) on a voluntary basis at any time but without Good
Reason, or (ii) following a Change in Control, by the Bank without Cause or by
Executive with Good Reason, and ending one (1) year thereafter (the “Restricted
Period”), Executive shall not, without express prior written consent of the
Bank, directly or indirectly, own or hold any proprietary interest in, or be
employed by or receive remuneration from, any corporation, partnership, sole
proprietorship or other entity (collectively, an “entity”) “engaged in
competition” (as defined below) with the Bank or any of its affiliates (a
“Competitor”). For purposes of the preceding sentence, the term “proprietary
interest” means direct or indirect ownership of an equity interest in an entity
other than ownership of less than two (2) percent of any class stock in a
publicly-held entity. Further, an entity shall be considered to be “engaged in
competition” if such entity is, or is a holding company for or a subsidiary of
an entity which is engaged in the business of providing banking, trust services,
asset management advice, or similar financial services to consumers, businesses
individuals or other entities; and the entity, holding company or subsidiary
maintains physical offices for the transaction of such business or businesses in
any city, town or county in which the Executive’s normal business office is
located or the Bank has an office or has filed an application for regulatory
approval to establish an office, as determined on the date of Executive’s
termination of employment.

(b) During the Restricted Period, Executive shall not, without express prior
written consent of the Bank, solicit or assist any other person in soliciting
for the account of any Competitor, any customer or client of the Bank or any of
its subsidiaries.

(c) During the Restricted Period, Executive shall not, without the express prior
written consent of the Bank, directly or indirectly, (i) solicit or assist any
third party in soliciting for employment any person employed by the Bank or any
of its subsidiaries at the time of the termination of Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or
(iii) otherwise act on behalf of any Competitor to interfere with the
relationship between the Bank or any of its affiliates and their respective
Employees.

(d) Executive acknowledges that the restrictions contained in this Section 5 are
reasonable and necessary to protect the legitimate interests of the Bank and
that any breach by Executive of any provision contained in this Section 5 will
result in irreparable injury to the Bank for which a remedy at law would be
inadequate. Accordingly, Executive acknowledges that the Bank shall be entitled
to temporary, preliminary and permanent injunctive relief against Executive in
the event of any breach or threatened breach by Executive of the provisions of
this Section 5, in addition to any other remedy that may be available to the
Bank whether at law or in equity. With respect to any provision of this
Section 5 finally determined by a court of competent jurisdiction to be
unenforceable, such court shall be authorized to reform this Agreement or any
provision hereof so that it is enforceable to the maximum extent permitted by
law. If the covenants of Section 5 are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the Bank’s right to enforce such covenants in any other
jurisdiction and shall not bar or limit the enforceability of any other
provisions. The Bank shall not be required to post any bond or other security in
connection with any proceeding to enforce the provisions of this Section 5.

 

5



--------------------------------------------------------------------------------

(e) The provisions of this Section 5 shall survive the termination of
Executive’s employment with the Bank for any reason whatsoever so long as the
termination of employment occurs during the Term, provided, however, that if the
Executive or Bank give notice that the Agreement shall not be extended beyond
the effective expiration date, the restrictions set forth in this Section 5
shall survive the termination of Executive’s employment with the Bank for a
period of six (6) months.

(f) Notwithstanding the foregoing, Executive may elect to waive the payment
provided for under Section 2(a)A of this Agreement in exchange for a release of
all restrictions set forth in Section 5(a)-(e) of this Agreement. Executive must
make his election under this Section 5(f) in writing and within 5 business days
of receiving his Notice of Termination.

6. SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.

7. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. Nothing in this Agreement
shall confer upon Executive the right to continue in the employ of the Bank or
shall impose on the Bank any obligation to employ or retain Executive in its
employ for any period.

8. NO ATTACHMENT.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.

 

6



--------------------------------------------------------------------------------

9. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

10. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

11. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.

12. GOVERNING LAW.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to principles of conflicts of
law of Pennsylvania.

13. ARBITRATION.

Any dispute or controversy arising under, or in connection with, this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator
sitting in a location selected by Executive within twenty-five (25) miles from
the location of the main office of the Bank, in accordance with the rules of the
American Arbitration Association then in effect relating to employment disputes.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

14. PAYMENT OF LEGAL FEES.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.

 

7



--------------------------------------------------------------------------------

15. INDEMNIFICATION.

The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been an officer of the Bank (whether or
not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys’ fees and the cost of reasonable
settlements.

16. SUCCESSORS TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

17. REQUIRED PROVISIONS.

In the event any of the provisions of this Section 17 are in conflict with the
other terms of this Agreement, this Section 17 shall prevail.

(a) The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 2(b)
above.

(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion:
(i) pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.

(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

8



--------------------------------------------------------------------------------

(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

(e) All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.

(f) Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

*    *    *

SIGNATURES

IN WITNESS WHEREOF, Fox Chase Bank has caused this Agreement to be executed and
its seal to affixed hereunto by a duly authorized officer, and Executive has
signed this Agreement, on the day of October 1, 2006.

 

ATTEST:      FOX CHASE BANK

/s/ Jerry D. Holbrook

     By:  

/s/ Thomas M. Petro

Corporate Secretary        For the Entire Board of Directors      FOX CHASE
BANCORP, INC.      (guarantor)      By:  

/s/ Thomas M. Petro

WITNESS:      EXECUTIVE

/s/ M. A. Davenport

    

/s/ Richard Fuchs

     Richard Fuchs

 

9